Citation Nr: 0405374	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  98-02 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci


INTRODUCTION

The veteran had active service from May 10 to August 24, 
1948-just over 100 days.

This case came to the Board of Veterans' Appeals (Board) from 
a September 1997 decision by the Louisville, Kentucky, 
Regional Office (RO) that determined that new and material 
evidence had not been received with which to reopen a claim 
for service connection for residuals of a back injury.  In an 
April 1999 decision, the Board concurred.

The veteran appealed the Board's April 1999 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an April 2000 joint motion for remand, the parties 
contended that new and material evidence had been submitted.  
In a May 2000 order, the Court sustained the motion and 
remanded the case to the Board.  In a November 2000 decision, 
the Board remanded the case to the RO and directed the RO to 
adjudicate the claim on the merits.  Thereafter, the Board 
denied the claim in an October 2002 decision which the 
veteran appealed.  In a March 2003 joint motion for remand, 
the parties contended that the veteran did not receive that 
notice required by the Veterans Claims Assistance Act of 2000 
(VCAA).  In a March 2003 order, the Court sustained the 
motion and remanded the case to the Board.


REMAND

In January 2004, the Court decided that, at least in service-
connection claims, VCAA notice must be issued to the veteran 
before the initial RO decision on the claim, and that notice 
issued after the decision does not comply with VCAA.  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004).  The Court also held that the notice provisions of 
VCAA applied to all claims pending on November 9, 2000, the 
date VCAA was enacted.  Id. slip op. at 8.  Unfortunately, 
the Court did not explain how VA could issue a VCAA notice 
before the initial RO decision where, as here, the initial RO 
decision was reached before VCAA was enacted.  (Here, the 
decision from which the veteran appealed was reached in 
December 1997 but the VCAA was not enacted until November 
2000.)  Indeed, the Court specifically said that "our 
opinion today does not address whether and, if so, how, the 
Secretary properly can cure defects in the timing of the 
provision of notice . . . ."  Id. slip op at 13.

Although the Court, in Pelegrini, did not deign to provide 
guidance for correcting the timeliness-of-notice defect, 
particularly in cases such as this one where the "defect" 
arose before it was a defect, the judge who authored the 
opinion wrote separately as follows:

AOJs cannot rely on an RO decision 
itself, a Statement of the Case (SOC), a 
Supplemental SOC, or any issuance 
subsequent to the initial AOJ 
adjudication in order to achieve timely 
compliance with section 5103(a) (unless 
perhaps another AOJ adjudication, or 
opportunity for one, is afforded in order 
to remedy such post-initial-AOJ-
adjudication notice).

(Emphasis added.)  Id. slip op. at 21.

Accordingly, VA will endeavor to correct the timeliness-of-
notice defect in the manner parenthetically suggested by 
Judge Steinberg.

With regard to the joint motion for remand, the veteran's 
attorney, and VA General Counsel, contended therein as 
follows:

In the instant case, the October 1, 2002, 
Board decision discusses the VCAA and 
indicates that the duty to notify has 
been satisfied.  However, there is no 
indication that Appellant was informed as 
to what portion of evidence, if any, he 
was to submit, and which the VA would 
obtain, in order to substantiate his 
claim.  See Quartuccio at 187.  
Furthermore, although the decision 
suggests that there are documents of 
record which comply with section 5103(a) 
(see R.3-4), review of the record does 
not reveal such compliant records.  Since 
the Board failed to adequately discuss 
whether the requirements of the amended 
section 5103(a), as explained by the 
Court in Charles, had been met, remand is 
required.  Id.  As the Board failed to 
ensure that the requirements of amended 
section 51 03(a) had been met, remand is 
required.

In the October 2002 decision, the Board addressed VA 
compliance with the notice requirements of VCAA as follows:

In this case, the veteran's service 
medical records and VA examination 
reports are included in the file.  In a 
November 1997 Statement of the Case 
(SOC), the RO advised the veteran of the 
applicable law and the evidentiary 
shortcomings in his claim.  November 1998 
and June 2002 Supplemental Statements of 
the Case advised the veteran of the 
impact of evidence received subsequent to 
the SOC.  In December 2000, pursuant to 
the November 2000 Board remand, the RO 
asked the veteran for the names and 
addresses of health care providers who 
had treated his back disorder.  In April 
2001, the RO advised the veteran of the 
provisions of VCAA and asked him if there 
was additional evidence that VA could 
help him obtain.  It also informed the 
appellant that ultimately it was his 
responsibility to make sure that records 
were actually received by VA.  Every one 
of the health care providers identified 
by the veteran was contacted by the RO, 
and all records provided have been 
associated with the file.  Finally, in an 
August 2002 letter, the RO advised the 
veteran that his case was being sent to 
the Board, and invited him to submit any 
additional evidence he had directly to 
the Board.

In view of the foregoing, "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, No. 03-7072 
(Fed.Cir. Jan. 7, 2004)  Nevertheless, in light of the Court 
order, the Board requests that the RO make one additional 
good faith effort to notify the appellant what evidence he 
needs to substantiate his claim.

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO must notify the veteran and 
his attorney:

a.  That evidence needed to 
substantiate the veteran's claim for 
entitlement to service connection 
for residuals of a back injury is 
medical evidence that a current back 
disorder was incurred in military 
service.

b.  That it is the veteran's 
responsibility, and his alone, to 
provide the foregoing evidence.  VA 
will make reasonable efforts to 
obtain relevant evidence, such as VA 
and non-VA medical records, 
employment records, or records from 
government agencies, if he 
identifies the custodians thereof.  
VA will notify him of evidence he 
identified that could not be 
obtained so that he may obtain the 
evidence himself and submit it.

c.  That the veteran must submit to 
the RO any evidence he has 
pertaining to the claim.

2.  After providing the foregoing notice 
to the veteran and his attorney, and 
giving them an opportunity to respond 
thereto, the RO must readjudicate the 
claim on the merits and issue another 
decision.

3.  Upon completion of the foregoing 
development, the RO must issue a 
Supplemental Statement of the Case in 
accord with 38 C.F.R. §§ 19.31, 19.38 
(2003).

The veteran has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision by the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision by the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


